DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10, 21-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao, U.S. Patent Pub. No. 2017/0374581 in view of Liang et al. (Liang), U.S. Patent Pub. No. 2018/0176325.
Regarding claim 1, Dao discloses a method performed by a network node for communicating with a Multimedia Broadcast and Multicast Service, MBMS node, the method comprising: receiving, via a service-based interface between the network node and the MBMS node, an MBMS session request from the MBMS node; and sending via the service-based interface the MBMS session response to the MBMS node (0066, 0090, 0108).
Dao, however, fails to specifically disclose wherein the service-based interface comprises a Namf interface.
In a similar field of endeavor, Liang discloses data pre-fetching in mobile networks. Liang further discloses the use of the network function Namf interface for service based requests (0075 and 0112).
Therefore, before the effective date, it would have been obvious to a person of ordinary skill in the art to modify Dao with the teachings of Liang since such network interface is well-known in the art for providing service requests. Such a modification would require only routine skill in the art to implement.
Regarding claim 2, Dao as modified discloses the method according to claim 1, wherein the MBMS session request and/or MBMS session response are associated with a service operation in a service (0110).
Regarding claim 3, Dao as modified discloses the method according to claim 2, wherein the service is a Namf_Communication service (0046).
Regarding claim 4, Dao as modified discloses the method according to claim 1, wherein the network node comprises an Access and Mobility Management Function, AMF (0046).
Regarding claim 5, Dao discloses a method performed by a Multimedia Broadcast and Multicast Service, MBMS, node for communicating with a network node, the method comprising: sending, via a service-based interface between the network node and the MBMS node, an MBMS session request to the network node; and receiving via the service-based interface an MBMS session response from the network node (0066, 0090, 0108).
Dao, however, fails to specifically disclose wherein the service-based interface comprises a Namf interface.
In a similar field of endeavor, Liang discloses data pre-fetching in mobile networks. Liang further discloses the use of the network function Namf interface for service based requests (0075 and 0112).
Therefore, before the effective date, it would have been obvious to a person of ordinary skill in the art to modify Dao with the teachings of Liang since such network interface is well-known in the art for providing service requests. Such a modification would require only routine skill in the art to implement.
Regarding claim 6, Dao as modified discloses the method according to claim 5, wherein the MBMS session request and theMBMS session response are associated with a service operation in a service (0110).
Regarding claim 7, Dao as modified discloses the method according to claim 6, wherein the service is a Namf_Communication service (0046).
Regarding claim 8, Dao as modified discloses the method according to claim 5, wherein the MBMS node is a logical network function (0045).
Regarding claim 10, Dao as modified discloses the method according to claim 5, the method further comprising: receiving via a reference point an MBMS session request from a MBMS-Gateway, MBMS-GW; and sending via the reference point an MBMS session response to the MBMS-GW (0049, 0066, 0099).
Regarding claim 21, Dao discloses a network node comprising processing circuitry configured to: receive, via a service-based interface between the network node and a Multimedia Broadcast and Multicast Service, MBMS, node, the MBMS session request from the MBMS node; and send via the service-based interface the MBMS session response to the MBMS node (0066, 0090, 0108).
Dao, however, fails to specifically disclose wherein the service-based interface comprises a Namf interface.
In a similar field of endeavor, Liang discloses data pre-fetching in mobile networks. Liang further discloses the use of the network function Namf interface for service based requests (0075 and 0112).
Therefore, before the effective date, it would have been obvious to a person of ordinary skill in the art to modify Dao with the teachings of Liang since such network interface is well-known in the art for providing service requests. Such a modification would require only routine skill in the art to implement.
Regarding claim 22, Dao as modified discloses the network node according to claim 21, wherein the MBMS session request and/or MBMS session response are associated with a service operation in a service (0110).
Regarding claim 23, Dao as modified discloses the network node according to claim 22, wherein the service is a Namf_Communication service (0046).
Regarding claim 24, Dao as modified discloses the network node according to claim 21, wherein the network node comprises an Access and Mobility Management Function, AMF (0046).
Regarding claim 25, Dao discloses a Multimedia Broadcast and Multicast Service, MBMS, node comprising processing circuitry configured to: send, via a service-based interface between a network node and the MBMS node, the MBMS session request to the network node; and receive via the service-based interface an MBMS session response from the network node (0066, 0090, 0108).
Dao, however, fails to specifically disclose wherein the service-based interface comprises a Namf interface.
In a similar field of endeavor, Liang discloses data pre-fetching in mobile networks. Liang further discloses the use of the network function Namf interface for service based requests (0075 and 0112).
Therefore, before the effective date, it would have been obvious to a person of ordinary skill in the art to modify Dao with the teachings of Liang since such network interface is well-known in the art for providing service requests. Such a modification would require only routine skill in the art to implement.
Regarding claim 26, Dao as modified discloses the MBMS node according to claim 25, wherein the MBMS session request and/or MBMS session response are associated with a service operation in a service (0110).
Regarding claim 27, Dao as modified discloses the MBMS node according to claim 26, wherein the service is a Namf_Communication service (0046).
Regarding claim 28, Dao as modified discloses the MBMS node according to claim 25, wherein the MBMS node is a logical network function (0045).
Regarding claim 30, Dao as modified discloses the MBMS node according to claim 25, the processing circuitry further configured to: receive via a reference point an MBMS session request from a MBMS-Gateway, MBMS-GW; and send via the reference point an MBMS session response to the MBMS-GW (0049, 0066, 0099).


Claim(s) 9 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao and Liang in further view of Kodaypak, U.S. Patent Pub. No. 2017/0078371.
Regarding claims 9 and 29, the combination of Dao and Liang discloses the method/node according to claims 5 and 25 as described above. The combination, however, fails to disclose wherein the method/node further comprising: receiving via a reference point a diameter request from a Broadcast Multicast Service Centre, BMSC; and sending via the reference point a diameter response to the BMSC.
Kodayak reads on this limitation. Specifically, Kodayak discloses a BMSC that can be connected either directly or by way of another network element, such as a network traffic controller. One such example of a network traffic controller includes a diameter signaling controller (0040). 
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Dao and Liang with the teachings of Kodayak for the purpose of providing authentication, authorization and/or accounting messages (see Kodayak, 0040).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646